Wade, C. J.
There was evidence to sustain a finding in favor of the plaintiff as to at least one of the alleged acts of negligence for which a recovery was sought; pain and suffering could be inferred from the nature and character of the wound inflicted upon the plaintiff (a child of tender years), which rendered him unconscious fora time, from which he bled profusely, and which necessitated his removal to a hospital, and a recovery was authorized therefor; the motion for a new trial is based only on the general grounds as to the sufficiency of the evidence, and the evidence as a whole sufficiently supports the verdict.

Judgment affirmed.


George and Luke, JJ., eonour.